 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   LANARD TOYS LIMITED,                           No. CV 19-616 PA (Ex)
12                 Plaintiff,                       AMENDED JUDGMENT
13          v.
14   DIMPLE CHILD LLC,
15                 Defendant.
16
17          In accordance with the Court’s April 8, 2020 Minute Order granting the Motion for
18   Clarification filed by plaintiff Lanard Toys Limited (“Plaintiff”), and pursuant to Federal
19   Rule of Civil Procedure 58, and following the return of the Jury’s verdict on February 20,
20   2020, it is hereby ORDERED, ADJUDGED, AND DECREED that:
21          1.     As a result of plaintiff Lanard Toys Limited’s (“Plaintiff”) abandonment prior
22   to trial of its claims for negligent interference with prospective economic advantage and
23   unfair business practices pursuant to California Business and Professions Code section
24   17200, those claims are dismissed with prejudice;
25          2.     As a result of the Court’s granting of defendant Dimple Child’s (“Defendant”)
26   Federal Rule of Civil Procedure 50 Motion for Judgment as a Matter of Law on Plaintiff’s

27   claims for trade dress infringement and intentional interference with prospective economic
28   advantage, the Court enters Judgment in favor of Defendant on those claims;
                                                   -1-
 1         3.       As a result of the Jury’s verdict, and Plaintiff’s election to recover its actual
 2   damages rather than statutory damages, the Court enters Judgment in favor of Plaintiff and
 3   against Defendant on Plaintiff’s claim for copyright infringement in the amount of
 4   $25,884.00 (consisting of Plaintiff’s actual damages of $25,000.00 and Defendant’s profits
 5   of $884.00);
 6         4.       Plaintiff is entitled to interest on the amount of the Judgment at the statutory
 7   rate pursuant to 28 U.S.C. § 1961(a); and
 8         5.       Plaintiff is awarded its costs of suit.
 9
10   DATED: April 8, 2020                                  _________________________________
                                                                      Percy Anderson
11                                                           UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     -2-
